                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


BUILDING TRADES UNITED PENSION
TRUST FUND, and SCOTT J. REDMAN,

                    Plaintiffs,

       v.                                         Case No. 19-cv-829-pp

JARAMILLO CONTRACTORS, INC.,

                    Defendant.


     ORDER GRANTING PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
                (DKT. NO. 11) AND DISMISSING CASE


       On June 3, 2019, the plaintiffs filed a complaint against Jaramilo

Contractors, Inc., alleging violations of the Employee Retirement Income

Security Act of 1974 (“ERISA”), 29 U.S.C. §1132. Dkt. No. 1. The plaintiffs

requested entry of default on August 22, 2019, dkt. no. 5, and the clerk

entered default on August 23, 2019. The same day, the plaintiffs filed a motion

for default judgement, dkt. no. 11, along with affidavits in support of their

request for unpaid contributions, interest, damages and reasonable attorney

fees, dkt nos. 8, 9. To date, the defendant has not appeared. The court will

grant the motion.

I.     ENTRY OF DEFAULT

       Federal Rule of Civil Procedure 55 requires a two-step process before the

entry of default judgment. A party first must seek an entry of default based on

the opposing party’s failure to plead. Fed. R. Civ. P. 55(a). This means that the

                                        1
court must assure itself that the defendant was aware of the suit and still did

not respond.

      The plaintiffs filed the complaint on June 3, 2019. Dkt. No. 1. On June

10, the plaintiffs filed and affidavit of service. Dkt. No. 4. The affidavit indicated

that the process server served the summons and complaint on “Francisco

Jaramillo, Owner” on June 5, 2019. Id. The Wisconsin Department of Financial

Institutions’ web site indicates that Francisco Jaramillo, Sr. is the registered

agent for the defendant. https://www.wdfi.org. The defendant’s answer was

due within twenty-one days of that date—in this case, by June 26, 2019.

II.   PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT

      After the entry of default, the plaintiff may move for default judgment

under Rule 55(b). Fed. R. Civ. P. 55(b). When the court determines that a

defendant is in default, the court accepts as true the well-pleaded allegations in

the complaint. e360 Insight v. The Spamhaus Project, 500 F.3d 594, 602 (7th

Cir. 2007). “A default judgment establishes, as a matter of law, that defendants

are liable to plaintiff on each cause of action in the complaint.” Id. However,

“even when a default judgment is warranted based on a party’s failure to

defend, the allegations in the complaint with respect to the amount of damages

are not deemed true.” Id. (quoting In re Catt, 38 F.3d 789, 793 (7th Cir. 2004)).

A district court “must conduct an inquiry in order to ascertain the amount of

damages with reasonable certainty.” Id. Rule 55(b)(2) allows the district court

to conduct this inquiry through hearings or referrals, if necessary, to determine

the amount of damages. Fed. R. Civ. P. 55(b). Such proceedings are

                                          2
unnecessary, however, if the “amount claimed is liquidated or capable of

ascertainment from definite figures contained in the documentary evidence or

in detailed affidavits.” e360 Insight, 500 F.3d at 602 (quoting Dundee Cement

Co. v Howard Pipe & Concrete Prods., Inc., 722 F2d 1319, 1323 (7th Cir.

1983)).

       The complaint states a claim that defendant Jaramillo Contractors, Inc.,

violated ERISA by failing to make timely and prompt contributions on behalf of

employees to the plaintiff funds. Dkt. No. 1 at 5. Those allegations establish

liability. ERISA entitles the plaintiffs to damages consisting of unpaid

contributions, interest on unpaid contributions, liquidated damages and

reasonable attorney’s fees and costs of the action. 29 U.S.C §1132(g)(2).

       The motion for default judgment and supporting affidavits contain an

accounting of plaintiff’s damages and attorney’s fees and costs. Dkt. Nos. 8, 9,

11. The plaintiffs’ attorney submitted itemized attorney’s fees in the amount of

$1,296. Dkt. No. 8-2 at 2. The plaintiffs also submitted an affidavit with

supporting attachments for audits covering the period from January 1, 2017

through September 30, 2018. Dkt. No. 9. The court FINDS that the defendant

owes the plaintiff $2,437.35 for damages and $1,045.29 for interest. In

addition, the court APPROVES an award of $1,296 in attorney’s fees. The

amount of damages, interest, and attorney’s fees totals $4,778.64.

III.   CONCLUSION

       The court GRANTS the plaintiffs’ motion for default judgment. Dkt. No.

11.

                                        3
      The court ORDERS that default judgment shall enter in favor of the

plaintiffs and against the defendant in the amount of $4,778.64.

      The court ORDERS that this case is DISMISSED. The clerk will enter

judgment accordingly.

      Dated in Milwaukee, Wisconsin this 29th day of November, 2019.

                                    BY THE COURT:


                                    _____________________________________
                                    HON. PAMELA PEPPER
                                    Chief United States District Judge




                                      4
